Poland, J.
All the points made in. this case seem to be decided in the case of Backman v. Wright, 21 Vt. 187.
The contract for the first bill of liquors charged in the plain*551tiff’s account was so far made in this State, though consummated by a delivery without the State, as to be invalid here.
The residue of the liquors charged in the plaintiff’s qccount, were forwarded to the defendant by the plaintiff from New York, in answer to orders sent to him by the defendant, by common carriers, the defendant paying the charges for freight.
This alone would constitute a contract of sale, and a delivery to the defendant in New York, where such a sale would not be illegal. The defendant claims that the facts reported by the auditor show that the contract, or some portion thereof, was made in this State between the defendant and Drew, the plaintiff’s agent. But we think this claim is not well founded. It would seem that the defendant learned from Drew that the plaintiff was a liquOr dealer in New York, and that he could procure liquors of him by sending his orders to him, but it does not appear that anything in the nature of a contract was made between them; that Drew contracted to sell any liquors to the defendant, or that the defendant agreed to purchase any, or that Drew agreed that if the defendant sent orders to the plaintiff they should be answered, or that he should have any liquors he ordered at certain fixed prices, or on any specified time of credit. In short, it does not appear that it amounted'to anything more than information to the defendant that if he wanted more liquors he could get them by sending orders to the plaintiff.
The plaintiff then should have been allowed to recover his account, except the first bill, after deducting the payments.
The judgment is therefore reversed, and judgment rendered for the plaintiff for the balance due him, disallowing the first bill charged in his account.